 

Exhibit 10.1

 

 

 

ASSET PURCHASE AGREEMENT

  

by and between 

 

SMOKE CARTEL, INC.

 

and

 

KUSHCO HOLDINGS, INC.

  

dated as of

  

September 21, 2018

 

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I PURCHASE AND SALE 5       Section 1.01 Purchase and Sale of Assets. 5
        Section 1.02 No Liabilities. 5         Section 1.03 Purchase Price. 5  
      Section 1.04 Allocation of Purchase Price. 6       ARTICLE II CLOSING 6  
    Section 2.01 Closing. 6         Section 2.02 Closing Deliverables. 6      
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER 7       Section 3.01
Organization and Authority of Seller; Enforceability. 7         Section 3.02 No
Conflicts; Consents. 7         Section 3.03 Title to Purchased Assets. 8        
Section 3.04 Intellectual Property. 8         Section 3.05 Non-foreign Status. 9
        Section 3.06 Legal Proceedings. 9         Section 3.07 Brokers. 9      
  Section 3.08 Investment Representations. 9       ARTICLE IV REPRESENTATIONS
AND WARRANTIES OF BUYER 10       Section 4.01 Organization and Authority of
Buyer; Enforceability. 11         Section 4.02 No Conflicts; Consents. 11      
  Section 4.03 Legal Proceedings. 11         Section 4.04 Brokers. 11        
Section 4.05 Capitalization. 11

 



2

 

 



  Section 4.06. SEC Filings. 12         Section 4.07 Financial Statements. 12  
      Section 4.08 Compliance with Laws. 13         Section 4.09 No Undisclosed
Liabilities. 13         Section 4.10 Litigation. 13       ARTICLE V COVENANTS
AND OTHER AGREEMENTS 14       Section 5.01 Public Announcements. 14        
Section 5.02 Transfer Taxes. 14         Section 5.03 Bulk Sales Laws. 14        
Section 5.04 Referrals. 14         Section 5.05 Further Assurances. 14        
Section 5.06 Acknowledgments by Buyer. 14       ARTICLE VI INDEMNIFICATION 15  
    Section 6.01 Survival. 15         Section 6.02 Indemnification By Seller. 15
        Section 6.03 Indemnification By Buyer. 15         Section 6.04 Certain
Limitations. 16         Section 6.05 Indemnification Procedures. 16        
Section 6.06 Tax Treatment of Indemnification Payments. 16         Section 6.07
Effect of Investigation. 16         Section 6.08 Cumulative Remedies. 17

 



3

 

 

ARTICLE VII MISCELLANEOUS 17       Section 7.01 Expenses. 17         Section
7.02 Notices. 17         Section 7.03 Headings. 18         Section 7.04
Severability. 18         Section 7.05 Entire Agreement. 18         Section 7.06
Successors and Assigns. 18         Section 7.07 No Third-party Beneficiaries. 18
        Section 7.08 Amendment and Modification. 18         Section 7.09 Waiver.
19         Section 7.10 Governing Law. 19         Section 7.11 Submission to
Jurisdiction. 19         Section 7.12 Waiver of Jury Trial. 19         Section
7.13 Specific Performance. 19         Section 7.14 Counterparts. 19

 



4

 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this "Agreement"), dated as of September 21,
2018, is entered into by and among KushCo Holdings, Inc., a Nevada corporation
("Seller") and Smoke Cartel, Inc., a New York corporation ("Buyer").

 

RECITALS

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the rights of Seller to the Purchased Assets (as defined herein),
subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
Purchase and Sale

 

Section 1.01     Purchase and Sale of Assets. Subject to the terms and
conditions set forth herein, Seller shall sell, assign, transfer, convey and
deliver to Buyer, and Buyer shall purchase from Seller, all of Seller's right,
title and interest in the assets set forth on Exhibit A attached hereto (the
"Purchased Assets"), free and clear of any mortgage, pledge, lien, charge,
security interest, claim or other encumbrance ("Encumbrance").

 

Section 1.02     No Liabilities. Buyer shall not assume any liabilities or
obligations of Seller of any kind, whether known or unknown, contingent, matured
or otherwise, whether currently existing or hereinafter created.

 

Section 1.03     Purchase Price. The aggregate purchase price for the Purchased
Assets shall be 1,410,145 shares (the “Share Consideration” and the value at
Closing thereof being the "Purchase Price”) of Buyer’s common stock, $0.0001 par
value per share (the “Common Stock”). The Buyer shall issue Common Stock
constituting the Share Consideration at the Closing to the Seller.

 

Section 1.04     Allocation of Purchase Price. Seller and Buyer agree to
allocate the Purchase Price among the Purchased Assets for all purposes
(including tax and financial accounting) as agreed by their respective
accountants, negotiating in good faith on their behalf. Buyer and Seller shall
file all tax returns (including amended returns and claims for refund) and
information reports in a manner consistent with such allocation.

 



5

 

 

ARTICLE II
Closing

 

Section 2.01     Closing. The closing of the transactions contemplated by this
Agreement (the "Closing") shall take place simultaneously with the execution of
this Agreement on the date of this Agreement (the "Closing Date") at the offices
of Burns & Levinson LLP, 125 Summer Street, Boston, MA 02110 or at such other
place or by such other means as are agreed upon by the parties. The consummation
of the transactions contemplated by this Agreement shall be deemed to occur at
12:01 a.m. on the Closing Date.

 

Section 2.02     Closing Deliverables. 

 

(a)At the Closing, Seller shall deliver to Buyer the following:

 

(i)            a bill of sale in form and substance satisfactory to Buyer (the
"Bill of Sale") and duly executed by Seller, transferring Purchased Assets that
constitute tangible personal property to Buyer;

 

(ii)           assignments in form and substance satisfactory to Buyer (the
"Intellectual Property Assignments") and duly executed by Seller, transferring
all of Seller's right, title and interest in and to the trademark registrations
and applications, patents and patent applications, and domain name registrations
included in the Purchased IP (as defined below) to Buyer;

 

(iii)          a certificate of the Secretary or Assistant Secretary (or
equivalent officer) of Seller certifying as to (A) the resolutions of the board
of directors of Seller, duly adopted and in effect, which authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, and (B) the name and signature of the officer of Seller
authorized to sign this Agreement and the documents to be delivered hereunder;
and

 

(iv)          such other customary instruments of transfer, assumption, filings
or documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

 

(b)At the Closing, Buyer shall deliver the following:

 

(i)            to Seller, the Share Consideration;

 

(ii)           to Seller, the Bill of Sale duly executed by Buyer;

 

(iii)          to Seller, the Intellectual Property Assignments duly executed by
Buyer; and

 

(iv)          a certificate of the Secretary or Assistant Secretary (or
equivalent officer) of Buyer certifying as to (A) the resolutions of the board
of directors of Buyer, duly adopted and in effect, which authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, and (B) the name and signature of the officer of Buyer
authorized to sign this Agreement and the documents to be delivered hereunder;
and




6

 

 

(v)           such other customary instruments of transfer, assumption, filings
or documents, in form and substance reasonably satisfactory to Seller, as may be
required to give effect to this Agreement.

 

ARTICLE III
Representations and warranties of seller

 

Seller represents and warrants to Buyer that the statements contained in this
ARTICLE III are true and correct as of the date hereof. For purposes of this
ARTICLE III, "Seller's knowledge," "knowledge of Seller" and any similar phrases
shall mean the actual or constructive knowledge of any director or officer of
Seller, after due inquiry.

 

Section 3.01    Organization and Authority of Seller; Enforceability. Seller is
a corporation duly organized, validly existing and in good standing under the
laws of the state of Nevada. Seller has full corporate power and authority to
enter into this Agreement and the documents to be delivered hereunder, to carry
out its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Seller of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Seller. This Agreement and the documents to be delivered
hereunder have been duly executed and delivered by Seller, and (assuming due
authorization, execution and delivery by Buyer) this Agreement and the documents
to be delivered hereunder constitute legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms.

 

Section 3.02     No Conflicts; Consents. The execution, delivery and performance
by Seller of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Seller; (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Seller
or the Purchased Assets; (c) except as set forth on Section 3.02 of the
disclosure schedules ("Disclosure Schedules") attached hereto, conflict with, or
result in (with or without notice or lapse of time or both) any violation of, or
default under, or give rise to a right of termination, acceleration or
modification of any obligation or loss of any benefit under any contract or
other instrument to which Seller is a party or to which any of the Purchased
Assets are subject; or (d) result in the creation or imposition of any
Encumbrance on the Purchased Assets. No consent, approval, waiver or
authorization is required to be obtained by Seller from any person or entity
(including any governmental authority) in connection with the execution,
delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 3.03     Title to Purchased Assets. Seller owns and has good title to
the Purchased Assets, free and clear of Encumbrances.

 



7

 

 

Section 3.04     Intellectual Property. 

 

(a)           "Intellectual Property" means any and all of the following in any
jurisdiction throughout the world: (i) trademarks and service marks, including
all applications and registrations and the goodwill connected with the use of
and symbolized by the foregoing; (ii) copyrights, including all applications and
registrations related to the foregoing; (iii) trade secrets and confidential
know-how; (iv) patents and patent applications; (v) websites and internet domain
name registrations; and (vi) other intellectual property and related proprietary
rights, interests and protections (including all rights to sue and recover and
retain damages, costs and attorneys' fees for past, present and future
infringement and any other rights relating to any of the foregoing).

 

(b)           Section 3.04(b) of the Disclosure Schedules lists all Intellectual
Property included in the Purchased Assets ("Purchased IP"). Seller owns or has
adequate, valid and enforceable rights to use all the Purchased IP, free and
clear of all Encumbrances. Seller is not bound by any outstanding judgment,
injunction, order or decree restricting the use of the Purchased IP, or
restricting the licensing thereof to any person or entity. With respect to the
registered Intellectual Property listed on Section 3.04(b) of the Disclosure
Schedules, (i) all such Intellectual Property is valid, subsisting and in full
force and effect and (ii) Seller has paid all maintenance fees and made all
filings required to maintain Seller's ownership thereof. For all such registered
Intellectual Property, Section 3.04(b) of the Disclosure Schedules lists (A) the
jurisdiction where the application or registration is located, (B) the
application or registration number, and (C) the application or registration
date.

 

(c)           To Seller’s knowledge, Seller's prior and current use of the
Purchased IP has not and does not infringe, violate, dilute or misappropriate
the Intellectual Property of any person or entity and, to Seller’s knowledge,
there are no claims pending or threatened by any person or entity with respect
to the ownership, validity, enforceability, effectiveness or use of the
Purchased IP. To Seller’s knowledge, no person or entity is infringing,
misappropriating, diluting or otherwise violating any of the Purchased IP, and
neither Seller nor any affiliate of Seller has made or asserted any claim,
demand or notice against any person or entity alleging any such infringement,
misappropriation, dilution or other violation.

 

Section 3.05     Non-foreign Status. Seller is not a "foreign person" as that
term is used in Treasury Regulations Section 1.1445-2.

 

Section 3.06     Legal Proceedings. There is no claim, action, suit, proceeding
or governmental investigation ("Action") of any nature pending or, to Seller's
knowledge, threatened against or by Seller (a) relating to or affecting the
Purchased Assets; or (b) that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.




8

 

 

Section 3.07     Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.

 

Section 3.08     Investment Representations.

 

(a)           Seller is aware of the Buyer’s business affairs and financial
condition and has acquired sufficient information about Buyer to reach an
informed and knowledgeable decision to acquire the Share Consideration issuable
to it pursuant to this Agreement. Seller is acquiring the Share Consideration
for Seller’s own account for investment purposes only and not with a view to, or
for the resale in connection with, any “distribution” thereof for purposes of
the Securities Act of 1933, as amended (the “Securities Act”).

 

(b)           Seller represents that: (x) it can afford to bear the economic
risk of holding the Share Consideration for an indefinite period and can afford
to suffer the complete loss of Seller’s investment in Common Stock; and (y) its
knowledge and experience in financial and business matters is such that Seller
is capable of evaluating the risks of the investment in the Share Consideration.

 

(c)           Seller fully understands that the Share Consideration is a
speculative investment which involves a high degree of risk of loss of the
entire investment. Seller is familiar with the general risks of investment in
such securities. Seller understands that Seller is subject to all of such risks,
and the nature of the risks involved in receiving Share Consideration.

 

(d)           Seller has had the opportunity to ask questions of and receive
answers from representatives of Buyer or persons acting on behalf of Buyer
concerning the transactions contemplated herein, and Seller has also had the
opportunity to obtain additional information necessary to verify the adequacy
and the accuracy of information furnished about Buyer. All questions asked by
Seller have been answered to the satisfaction of Seller. Seller has
independently evaluated the risks of receiving the Share Consideration.

 

(e)           Seller understands that the issuance of the Share Consideration
has not been registered under the Securities Act and the Share Consideration is
being issued, or will be issued in the future, in reliance upon a specific
exemption therefrom, which exemption depends upon, among other things, the bona
fide nature of Seller’s investment intent as expressed herein.

 

(f)            Seller understands that the shares of Common Stock constituting
the Share Consideration are “restricted securities” under applicable U.S.
federal and state securities laws and that, pursuant to these laws, Seller must
hold the Share Consideration indefinitely unless such shares are registered with
the Securities and Exchange Commission (the “SEC”) and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.  Seller acknowledges that Buyer has no obligation to
register or qualify any of the Share Consideration issuable pursuant to this
Agreement for resale.  Seller further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the applicable Share Consideration, and on requirements
relating to Buyer which are outside of Seller’s control, and which Buyer is
under no obligation and may not be able to satisfy.

 



9

 

 

(g)           Seller understands that all shares of Common Stock issuable
pursuant to this Agreement and any securities issued in respect of or exchange
for such shares, may be notated with one or all of the following legends:

 

(i)            “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”; and

 

(ii)           any legend required by the securities laws of any state to the
extent such laws are applicable to the Common Stock represented by the
certificate, instrument, or book entry so legended.

 

(h)           Seller acknowledges that neither Buyer nor any other person
offered to issue the Share Consideration issuable pursuant to this Agreement by
means of any form of general solicitation or advertising, including but not
limited to: (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or (ii) any seminar or meeting whose attendees were invited
by any general solicitation or general advertising.

 

ARTICLE IV
Representations and warranties of buyer

 

Buyer represents and warrants to Seller that the statements contained in this
ARTICLE IV are true and correct as of the date hereof. For purposes of this
ARTICLE IV, "Buyer's knowledge," "knowledge of Buyer" and any similar phrases
shall mean the actual or constructive knowledge of any director or officer of
Buyer, after due inquiry.

 

Section 4.01     Organization and Authority of Buyer; Enforceability. Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the state of New York. Buyer has full corporate power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Buyer of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Buyer. This Agreement and the documents to be delivered hereunder
have been duly executed and delivered by Buyer, and (assuming due authorization,
execution and delivery by Seller) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms.

 



10

 

 

Section 4.02     No Conflicts; Consents. The execution, delivery and performance
by Buyer of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Buyer; (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Buyer;
or (c) conflict with, or result in (with or without notice or lapse of time or
both) any violation of, or default under, or give rise to a right of
termination, acceleration or modification of any obligation or loss of any
benefit under any contract or other instrument to which Buyer is a party. No
consent, approval, waiver or authorization is required to be obtained by Buyer
from any person or entity (including any governmental authority) in connection
with the execution, delivery and performance by Buyer of this Agreement and the
consummation of the transactions contemplated hereby.

 

Section 4.03     Legal Proceedings. There is no Action of any nature pending or,
to Buyer's knowledge, threatened against or by Buyer that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

 

Section 4.04     Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

Section 4.05     Capitalization. The authorized capital stock of Buyer consists
of: (i) 380,000,000 shares of Common Stock; and (ii) no shares of preferred
stock. As of the date of this Agreement, 20,350,006 shares of Common Stock were
issued and outstanding. All of the outstanding shares of capital stock of Buyer
are, and all shares of capital stock of Buyer which may be issued as
contemplated or permitted by this Agreement will be, when issued, duly
authorized, validly issued, fully paid, and non-assessable, and not subject to
any pre-emptive rights. No subsidiary of Buyer owns any shares of Common Stock.
As of the date of this Agreement, there are no outstanding: (A) securities of
Buyer or any of its subsidiaries convertible into or exchangeable for voting
debt or shares of capital stock of Buyer; (B) options, warrants, or other
agreements or commitments to acquire from Buyer or any of its subsidiaries, or
obligations of Buyer or any of its subsidiaries to issue, any voting debt or
shares of capital stock of (or securities convertible into or exchangeable for
shares of capital stock of) Buyer; or (C) restricted shares, restricted stock
units, stock appreciation rights, performance shares, profit participation
rights, contingent value rights, "phantom" stock, or similar securities or
rights that are derivative of, or provide economic benefits based, directly or
indirectly, on the value or price of, any shares of capital stock of Buyer, in
each case that have been issued by Buyer or its subsidiaries (the items in
clauses (A), (B), and (C), together with the capital stock of Buyer, being
referred to collectively as "Buyer Securities"). All outstanding shares of
Common Stock and all outstanding shares of capital stock, voting securities, or
other ownership interests in any subsidiary of Buyer, have been issued or
granted, as applicable, in compliance in all material respects with all
applicable securities laws. There are no outstanding contracts requiring Buyer
or any of its subsidiaries to repurchase, redeem, or otherwise acquire any Buyer
Securities. Neither Buyer nor any of its subsidiaries is a party to any voting
agreement with respect to any Buyer Securities.

 



11

 

 

Section 4.06     SEC Filings. Buyer has timely filed with or furnished to, as
applicable, the SEC all registration statements, prospectuses, reports,
schedules, forms, statements, and other documents (including exhibits and all
other information incorporated by reference) required to be filed or furnished
by it with the SEC since January 1, 2017 (the "Buyer SEC Documents"). True,
correct, and complete copies of all Buyer SEC Documents are publicly available
in the Electronic Data Gathering, Analysis, and Retrieval database of the SEC
("EDGAR"). As of their respective filing dates or, if amended or superseded by a
subsequent filing prior to the date hereof, as of the date of the last such
amendment or superseding filing (and, in the case of registration statements and
proxy statements, on the dates of effectiveness and the dates of the relevant
meetings, respectively), each of the Buyer SEC Documents complied as to form in
all material respects with the applicable requirements of the Securities Act,
the Securities Exchange Act of 1934, as amended, and the Sarbanes-Oxley Act of
2002 (including the rules and regulations promulgated thereunder, the
"Sarbanes-Oxley Act"), and the rules and regulations of the SEC thereunder
applicable to such Buyer SEC Documents. None of the Buyer SEC Documents,
including any financial statements, schedules, or exhibits included or
incorporated by reference therein at the time they were filed (or, if amended or
superseded by a subsequent filing prior to the date hereof, as of the date of
the last such amendment or superseding filing), contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. To the knowledge of
Buyer, none of the Buyer SEC Documents is the subject of ongoing SEC review or
outstanding SEC investigation and there are no outstanding or unresolved
comments received from the SEC with respect to any of the Buyer SEC Documents.

 

Section 4.07     Financial Statements. Each of the consolidated financial
statements (including, in each case, any notes and schedules thereto) contained
in or incorporated by reference into the Buyer SEC Documents: (i) complied as to
form in all material respects with the published rules and regulations of the
SEC with respect thereto as of their respective dates; (ii) was prepared in
accordance with United States generally accepted accounting principles ("GAAP")
applied on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto and, in the case of unaudited interim financial
statements, as may be permitted by the SEC for Quarterly Reports on Form 10-Q);
and (iii) fairly presented in all material respects the consolidated financial
position and the results of operations, changes in stockholders' equity, and
cash flows of Buyer and its consolidated subsidiaries, if any, as of the
respective dates of and for the periods referred to in such financial
statements, subject, in the case of unaudited interim financial statements, to
normal and year-end audit adjustments as permitted by GAAP and the applicable
rules and regulations of the SEC (but only if the effect of such adjustments
would not, individually or in the aggregate, be material).

 



12

 

 

Section 4.08     Compliance with Laws. Buyer and each of its subsidiaries is
and, since January 1, 2017, has been in material compliance with, all laws or
orders applicable to Buyer or any of its subsidiaries or by which Buyer or any
of its subsidiaries or any of their respective businesses or properties is
bound. Since January 1, 2017, no governmental entity has issued any notice or
notification stating that Buyer or any of its subsidiaries is not materially in
compliance with any law.

 

Section 4.09     No Undisclosed Liabilities. The audited balance sheet of Buyer
dated as of December 31, 2017 contained in the Buyer SEC Documents filed prior
to the date hereof is hereinafter referred to as the "Buyer Balance Sheet."
Neither Buyer nor any of its subsidiaries has any liabilities other than
liabilities that: (i) are reflected or reserved against in the Buyer Balance
Sheet (including in the notes thereto); (ii) were incurred since the date of the
Buyer Balance Sheet in the ordinary course of business consistent with past
practice; or (iii) are incurred in connection with the transactions contemplated
by this Agreement.

 

Section 4.10     Litigation. There is no legal action pending, or to the
knowledge of Buyer, threatened against Buyer or any of its subsidiaries or any
of their respective properties or assets or, to the knowledge of Buyer, any
officer or director of Buyer or any of its subsidiaries in their capacities as
such other than any such legal action that: (a) does not involve an amount in
controversy in excess of $10,000; and (b) does not seek material injunctive or
other material non-monetary relief. To the knowledge of Buyer, there are no SEC
inquiries or investigations, other governmental inquiries or investigations, or
internal investigations pending or, to the knowledge of Buyer, threatened, in
each case regarding any accounting practices of Buyer or any of its subsidiaries
or any malfeasance by any officer or director of Buyer.

 

ARTICLE V
Covenants AND OTHER AGREEMENTS

 

Section 5.01     Public Announcements. Except as set forth below and unless
otherwise required by applicable law or OTCQB market requirements, neither party
shall make any public announcements regarding this Agreement or the transactions
contemplated hereby without the prior written consent of the other party (which
consent shall not be unreasonably withheld or delayed). Seller hereby agrees to
issue press releases announcing this Agreement and the transactions contemplated
hereby to (i) the public and (ii) to selected investors, provided that the
content of such press release does not include any material nonpublic
information and is not otherwise in violation of any applicable law. Seller
shall reasonably cooperate with Buyer regarding the content of such press
releases.

 

Section 5.02     Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the documents to be
delivered hereunder shall be borne and paid by Buyer when due. Buyer shall, at
its own expense, timely file any tax return or other document with respect to
such taxes or fees.

 



13

 

 

Section 5.03     Bulk Sales Laws. The parties hereby waive compliance with the
provisions of Division 6 of the California Uniform Commercial Code relating to
bulk sales and the provisions of any other bulk sales, bulk transfer, or similar
Laws of any jurisdiction that may otherwise be applicable with respect to the
sale of any or all of the Purchased Assets to Buyer.

 

Section 5.04     Referrals. During the one-year period following the Closing
Date, the Seller hereby agrees to (i) use its reasonable best efforts to refer
to Buyer all customers using Seller’s website with respect to the Purchased
Assets and (ii) use its reasonable best efforts to refer all of Seller’s
recurring wholesale customers with respect to the Purchased Assets to Buyer
directly.

 

Section 5.05     Further Assurances. Following the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder.

 

Section 5.06     Acknowledgments by Buyer. Buyer has conducted its own
independent investigation, review and analysis of the Purchased Assets, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
Seller for such purpose. Buyer acknowledges and agrees that: (a) in making its
decision to enter into this Agreement and to consummate the transactions
contemplated hereby, Buyer has relied solely upon its own investigation and the
express representations and warranties of Seller set forth in ARTICLE III of
this Agreement (including related portions of the Disclosure Schedules); and (b)
neither Seller nor any other person has made any representation or warranty as
to Seller, the Purchased Assets or this Agreement, except as expressly set forth
in ARTICLE III of this Agreement (including the related portions of the
Disclosure Schedules). The Buyer is acquiring the Purchased Assets on an "AS IS,
WHERE IS" basis.

 


14

 



ARTICLE VI
Indemnification

 

Section 6.01     Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect until the date
that is eighteen (18) months from the Closing Date; provided, that the
representations and warranties in (a)  Section 3.01 (Organization and Authority
of Seller),  Section 3.03 (Title to Purchased Assets), Section 3.07 (Legal
Proceedings), Section 3.08 (Brokers), Section 4.01 (Organization and Authority
of Buyer), Section 4.03 (Legal Proceedings), Section 4.04 (Brokers), Section
4.05 (Capitalization), Section 4.06 (SEC Filings), Section 4.07 (Financial
Statements), Section 4.09 (No Undisclosed Liabilities), and Section 4.10
(Litigation) (collectively, the “Fundamental Representations”) shall survive for
the full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof) plus 60 days. All covenants and
agreements of the parties contained herein shall survive the Closing
indefinitely or for the period explicitly specified therein. Notwithstanding the
foregoing, any claims asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice from the Indemnified Party
to the Indemnifying Party prior to the expiration date of the applicable
survival period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims shall survive until finally resolved.

 

Section 6.02     Indemnification by Seller. Seller shall indemnify and hold
harmless Buyer, its affiliates and their respective stockholders, directors,
officers and employees (collectively, the “Buyer Indemnitees”) from and against
all claims, judgments, damages, liabilities, settlements, losses, costs and
expenses, including attorneys' fees and disbursements (collectively, “Losses”),
arising from or relating to:

 

(a)           any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement or any document to be delivered
hereunder; or

 

(b)           any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller pursuant to this Agreement or any document
to be delivered hereunder.

 

Section 6.03     Indemnification by Buyer. Buyer shall defend, indemnify and
hold harmless Seller, its affiliates, stockholders, directors, officers and
employees (collectively, the “Seller Indemnitees”) from and against all Losses
arising from or relating to:

 

(a)           any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement or any document to be delivered
hereunder; or

 

(b)           any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement or any document
to be delivered hereunder.

 



15

 

 

Section 6.04     Certain Limitations. The indemnification provided for in
Section 6.02 and Section 6.03 shall be subject to the following limitations:

 

(a)           Seller shall not be liable to the Buyer Indemnitees for
indemnification under Section 6.02(a) until the aggregate amount of all Losses
in respect of indemnification under Section 6.02(a) exceeds $15,000 (the
“Basket”), in which event Seller shall be required to pay or be liable for all
such Losses exceeding the Basket amount. The aggregate amount of all Losses for
which Seller shall be liable pursuant to Section 6.02(a) shall not exceed
$150,000 (the "Cap").

 

(b)           Buyer shall not be liable to the Seller Indemnitees for
indemnification under Section 6.03(a) until the aggregate amount of all Losses
in respect of indemnification under Section 6.03(a) exceeds the Basket, in which
event Seller shall be required to pay or be liable for all such Losses exceeding
the Basket amount. The aggregate amount of all Losses for which Buyer shall be
liable pursuant to Section 6.03(a) shall not exceed the Cap.

 

(c)           Notwithstanding the foregoing, the limitations set forth in
Section 6.04(a) and Section 6.04(b) shall not apply to Losses based upon,
arising out of, with respect to or by reason of any inaccuracy in or breach of
any Fundamental Representation.

 

Section 6.05     Indemnification Procedures. Whenever any claim shall arise for
indemnification hereunder, the party entitled to indemnification (the
"Indemnified Party") shall promptly provide written notice of such claim to the
other party (the "Indemnifying Party"). In connection with any claim giving rise
to indemnity hereunder resulting from or arising out of any Action by a person
or entity who is not a party to this Agreement, the Indemnifying Party, at its
sole cost and expense and upon written notice to the Indemnified Party, may
assume the defense of any such Action with counsel reasonably satisfactory to
the Indemnified Party. The Indemnified Party shall be entitled to participate in
the defense of any such Action, with its counsel and at its own cost and
expense. If the Indemnifying Party does not assume the defense of any such
Action, the Indemnified Party may, but shall not be obligated to, defend against
such Action in such manner as it may deem appropriate, including, but not
limited to, settling such Action, after giving notice of it to the Indemnifying
Party, on such terms as the Indemnified Party may deem appropriate and no action
taken by the Indemnified Party in accordance with such defense and settlement
shall relieve the Indemnifying Party of its indemnification obligations herein
provided with respect to any damages resulting therefrom. The Indemnifying Party
shall not settle any Action without the Indemnified Party's prior written
consent (which consent shall not be unreasonably withheld or delayed).

 

Section 6.06     Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for tax purposes, unless otherwise required by
law.

 

Section 6.07     Effect of Investigation. An Indemnified Party’s right to
indemnification or other remedy based on the representations, warranties,
covenants and agreements of Seller or Buyer contained herein will not be
affected by any investigation conducted by such Indemnified Party with respect
to, or any knowledge acquired by such Indemnified Party at any time, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or agreement.

 


16

 



Section 6.08     Cumulative Remedies. The rights and remedies provided in this
ARTICLE VI are cumulative and are in addition to and not in substitution for any
other rights and remedies available at law or in equity or otherwise.

 

ARTICLE VII
Miscellaneous

 

Section 7.01     Expenses. All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such costs and expenses.

 

Section 7.02     Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next business day
if sent after normal business hours of the recipient; or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 7.02):

 

If to Seller:

KushCo Holdings, Inc.

11958 Monarch Street

Garden Grove, CA 92841

E-mail: arun.kurichety@kushbottles.com

Attention: Arun Kurichety, General Counsel

    with a copy to:

Burns & Levinson LLP

125 Summer Street

Boston, MA 02110

E-mail: jvolman@burnslev.com

Attention: Josef Volman, Esq.

 



17

 

 

If to Buyer:

Smoke Cartel, Inc.

1313 Rogers Street

Savannah, GA 31415

E-mail: darby@smokecartel.com

Attention: Darby Cox

    with a copy to:

The Bowen Law Group

7 East Congress Street

Suite 1001

Savannah, GA 31415

E-mail: cbowen@thebowenlawgroup.com

Attention: Charles J. Bowen, Esq.

 

Section 7.03     Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

Section 7.04     Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

Section 7.05     Entire Agreement. This Agreement and the documents to be
delivered hereunder constitute the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and the
documents to be delivered hereunder, the Exhibits and Disclosure Schedules
(other than an exception expressly set forth as such in the Disclosure
Schedules), the statements in the body of this Agreement will control.

 

Section 7.06     Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed. No assignment shall
relieve the assigning party of any of its obligations hereunder.

 

Section 7.07     No Third-party Beneficiaries. Except as provided in ARTICLE VI,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 



18

 

 

Section 7.08     Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.

 

Section 7.09     Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 7.10     Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California
without giving effect to any choice or conflict of law provision or rule
(whether of the State of California or any other jurisdiction).

 

Section 7.11     Submission to Jurisdiction. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in the federal courts of the United States
of America or the courts of the State of California in each case located in the
city of Los Angeles, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.

 

Section 7.12    Waiver of Jury Trial. Each party acknowledges and agrees that
any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

Section 7.13    Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 7.14    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

[signature page follows]

 



19

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

SMOKE CARTEL, INC.

     

By 

/s/ Darby Cox

 



  Name: Darby Cox
Title: Chief Executive Officer          

KUSHCO HOLDINGS, INC.

     

By 

/s/ Nicholas Kovacevich

 

  Name: Nicholas Kovacevich
Title: Chief Executive Officer

 

20

 


EXHIBIT A

 

Purchased Assets

 



1.The following inventory:

 

(See attached)

 

2.All machinery, tools, jigs, supplies, consumables, molds and the designs of
such molds held by third party manufacturers on behalf of Seller with respect to
the products listed in Paragraph (1) above.

 

3.The Purchased IP listed on Section 3.04(b) of the Disclosure Schedules.

 

4.All goodwill of the business conducted by Seller with respect to the sale of
products listed in Paragraph (1) above.

 

5.Copies of all customer lists, supplier lists, quality control records,
customer complaint records and sales materials and records relating to the
products listed in Paragraph (1) above.



 



 

 

 

DISCLOSURE SCHEDULES

 

These disclosure schedules (the “Disclosure Schedules”) are being delivered by
KushCo Holdings, Inc., a Nevada corporation (“Seller”), pursuant to that certain
Asset Purchase Agreement, dated as of September 21, 2018 (the “Agreement”) by
and between Seller and Smoke Cartel, Inc., a New York corporation (“Buyer”).
Each section or subsection number referenced in these Disclosure Schedules
refers to the section or subsection of the same number in the Agreement, unless
otherwise specified. All capitalized terms used but not defined in these
Disclosure Schedules shall have the respective meanings assigned to them in the
Agreement.

 

Headings have been inserted on the individual schedules included in the
Disclosure Schedules for the convenience of reference only and shall not affect
the construction or interpretation of any of the provisions of the Agreement or
the Disclosure Schedules. All references to “Section” refer to a section in the
Agreement, unless the context otherwise requires. All references to “Schedule”
refer to one of the Schedules, unless the context otherwise requires.

 

These Disclosure Schedules are not intended to constitute, and shall not be
construed as constituting, representations or warranties of the Company except
as and to the extent expressly provided in the Agreement. The representations
and warranties contained in ARTICLE III of the Agreement are qualified by
reference to the correspondingly numbered schedules, sections and subsections of
these Disclosure Schedules.

 

Cross references that may be contained in certain schedules contained in the
Disclosure Schedules to other schedules contained in the Disclosure Schedules,
and information contained in various schedules contained in the Disclosure
Schedules or sections and subsections of the schedules contained in the
Disclosure Schedules, shall be deemed to be disclosed under each and every part,
category or heading of the Disclosure Schedules to which such cross references
relate.

 

These Disclosure Schedules may include items or information that the Company is
not required to disclose under the Agreement. Disclosure of such items or
information shall not affect, directly or indirectly, the interpretation of the
Agreement or the scope of the disclosure obligation of the Company under the
Agreement.

 

22

 

 

Section 3.02

 

Third Party Consents

 

Loan and Security Agreement by and among Gerber Finance Inc., Kush Bottles,
Inc., Kim International Corporation, Dank Bottles, LLC, KBCMP, Inc. and CMP
Wellness, LLC, effective as of November 6, 2017.

 



23

 

 

Section 3.04(b)

 

Purchased IP

 

Patent Applications

 

Title  Application No.  Filing Date  Jurisdiction Collapsible Water Pipe 
14/258,239  April 22, 2014  United States Collapsible Water Pipe  61/819,705 
April 22, 2014  United States

 

 

Trademarks

 

Mark  Serial No.  Registration No.  Registration Date  Jurisdiction
[image_001.jpg]  86003332  4642070  November 18, 2014  United States Roll uh
Bowl  86003329  4642069  November 18, 2014  United States SMOKY BUBBLES.
ANYWHERE  86003335  4642071  November 18, 2014  United States

 

 

Domain Names

 

www.roll-uh-bowl.com

www.rolluhbowl.com

 

Social Media Accounts

 

Facebook

Twitter

Instagram

YouTube

 



24

 